Citation Nr: 0905756	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  04-12 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right wrist injury.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1987 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the RO 
in Des Moines, Iowa, which, in pertinent part, denied an 
increased rating for the Veteran's right wrist injury 
residuals and denied entitlement to TDIU.

The Board remanded this case in September 2007.  It returns 
now for appellate consideration.

The Veteran currently complains of right hand numbness and 
weakness as a result of nerve damage during an inservice 
procedure for his right wrist disability.  A May 2003 VA 
neurology consult showed a right radial sensory neuropathy.  
The Board finds that an informal claim for a service 
connection for right radial sensory neuropathy has been 
raised.  The matter is REFERRED to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  The Veteran's residuals of a right wrist injury are not 
manifested by ankylosis, loss of supination or pronation, or 
ulnar or radial bone impairment.  

2.  The Veteran's residuals of a right wrist injury do not 
present an exceptional or unusual disability picture.

3.  The Veteran is service connected for asthma, rated as 30 
percent disabling prior to June 1, 2004, and 10 percent 
disabling thereafter, and service connected for right wrist 
injury residuals, rated as 10 percent disabling.  

4.  The Veteran's service-connected conditions are not of 
such severity as to preclude gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for residuals of a right wrist injury are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (2008).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 4.16(a) and (b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims for an increased 
right wrist rating and for TDIU.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A letter dated in October 2007 fully satisfied the duty to 
notify provisions for the elements two and three for the 
Veteran's increased ratings claim and satisfied all three 
elements of the TDIU claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  Although this letter was 
not sent prior to initial adjudication of the Veteran's 
claims, this was not prejudicial to him, since he was 
subsequently provided adequate notice in October 2007, he was 
provided ten months to respond with additional argument and 
evidence and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
Veteran in August 2008.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

In order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the Veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

The RO sent the Veteran November 2004 and October 2007 
letters, which requested that the Veteran provide evidence 
describing how his disability had worsened.  In addition, the 
Veteran was questioned about the effect that worsening has on 
his employment and daily life during the course of the 
September 2003 RO hearing and the March 2003 VA examination 
performed in association with this claim.  The Board finds 
that the notice given, the questions directly asked and the 
responses provided by the Veteran both at interview and in 
his own statements show that he knew that the evidence needed 
to show that his disability had worsened and what impact that 
had on his employment and daily life.  As the Board finds the 
Veteran had actual knowledge of the requirement, any failure 
to provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the Veteran is 
service connected for right wrist injury residuals.  As will 
be discussed below, right wrist injury residuals is rated 
under Diagnostic Code 5215, 38 C.F.R. § 4.71a.  The Veteran 
is in receipt of the schedular maximum under this Diagnostic 
Code.  See id.  This Diagnostic Code is not cross referenced 
to any other Codes for the purposes of evaluation.  See id.  
The Board finds that no more specific notice is required of 
VA and that any error in not providing the rating criteria is 
harmless.  See Vazquez-Flores.  

As to the third and fourth elements, the Board notes that the 
Veteran was provided such notice in an October 2007 letter.  
As discussed above, while this letter was not provided before 
the initial adjudication of the increased rating claim, he 
was provided notice, ten months to respond and readjudication 
in August 2008.  The timing error is harmless.  See Prickett, 
supra.  The Board finds that the third and fourth elements of 
Vazquez-Flores are satisfied.  See Vazquez-Flores, supra.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Quartuccio are met 
and that the VA has discharged its duty to notify.  See 
Quartuccio, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran appropriate VA examinations in 
2003.  The Veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA 
treatment mentioned above, records of which are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2003 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Increased Ratings

The Veteran contends that he is entitled to a rating in 
excess of 10 percent for his right wrist injury residuals.  
For the reasons that follow, the Board concludes that an 
increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Veteran's right wrist injury residuals are rated under 
Diagnostic Code (DC) 5215.  See 38 C.F.R. § 4.71a (2008).  
Under Diagnostic Code 5215, a 10 percent disability rating is 
warranted for palmar flexion limited in line with the forearm 
or for dorsiflexion limited to less than 15 degrees.  Id.  A 
10 percent rating is the highest rating available under 
Diagnostic Code 5215.  Id.  

The Board has considered other possible Diagnostic Codes.  
Several of these DCs evaluate a forearm or wrist disability 
based on whether the effected extremity is major or minor, 
i.e., dominate or subordinate.  The Veteran was noted to be 
left handed at his November 2003 VA examination.

The Veteran had a March 2003 VA examination which noted that 
the bones of the right hand and wrist were normal.  The only 
noted disorder was an old, healed Boxer's fracture of the 
left, fifth metacarpal.  

At his November 2003 VA examination, the Veteran reported 
that his original inservice injury January 1990 resulted in 
x-rays showing three broken bones.  The Veteran's service 
treatment records were reviewed and the examiner indicated 
that his reported history did not agree with the treatment 
records.  The Veteran had x-rays in January and April 1990 
that did not reflect a fracture.  He was instead diagnosed 
with an ulnar wrist capsule tear/sprain.  He underwent a 
dorsal compartment release sometime around October 1990.  
Again, he complained of numbness and weakness in his hand.  
The Veteran's service treatment records were reviewed and the 
examiner observed that there was no notation that the Veteran 
had nerve damage during surgery.  

Diagnostic Code 5213 addresses impairment of supination and 
pronation.  38 C.F.R. § 4.71a.  DC 5213 provides for a 10 
percent evaluation where supination is limited to 30 degrees 
or less.  When pronation is lost beyond the middle or last 
quarter of the arc and the hand does not approach full 
pronation a 20 percent evaluation is assigned.  Where there 
is loss of supination and pronation (bone fusion) and the 
hand is fixed in full pronation or near the middle of the arc 
or moderate pronation, a 20 percent evaluation is assigned.  
Finally, where the hand is fixed in supination or 
hyperpronation, a 30 percent evaluation is assigned.  38 
U.S.C.A. § 4.71a, Diagnostic Code 5213.  From the November 
2003 VA examination report and his recent VA treatment 
records, it does not appear that the Veteran has loss of 
supination or pronation.  A rating under DC 5213 is not 
warranted.  

Ratings are available for ulnar and radial bone impairment.  
Impairment of the ulna is rated under DC 5212.  38 C.F.R. § 
4.71a.  Impairment of the radius is rated under DC 5212.  Id.  
In light of the Veteran's medical history, his disability did 
not involve an ulnar or radial bone injury.  As a result, 
those DCs are not applicable.  

Diagnostic Code 5214 is used in rating ankylosis of the 
wrist.  38 C.F.R. § 4.71(a), Diagnostic Code 5214.  The 
Veteran clearly retains movement in his right wrist, and thus 
does not have ankylosis.  This DC is not applicable.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Where a 
musculoskeletal disability is currently evaluated at the 
highest schedular evaluation available based upon limitation 
of motion, a DeLuca analysis is foreclosed.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Thus, since the Veteran has 
been granted the maximum rating possible under Diagnostic 
Code 5215, the analysis required by DeLuca, supra, would not 
result in a higher schedular rating.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the Veteran's right wrist 
disability is not inadequate.  His complained of symptoms are 
those contemplated by Diagnostic Code 5215.  There are no 
symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  It does not appear that 
the Veteran has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level 
of impairment.  In other words, he does not have any symptoms 
from his service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  
The available schedular evaluations for that service-
connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a rating in excess of 10 percent have 
at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's increased rating claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The Veteran is service connected for asthma, rated as 30 
percent disabling prior to June 1, 2004, and 10 percent 
disabling thereafter, and service connected for right wrist 
injury residuals, rated as 10 percent disabling as discussed 
above.  The Veteran's combined rating is 40 percent, prior to 
June 1, 2004, and 20 percent thereafter.  38 C.F.R. § 4.25.  
The Veteran does not meet the schedular criteria listed in 
4.16(a) at any time.  

However, it is the established policy of VA that all Veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of Veterans who are unemployable by reason of service 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The Veteran's main areas of difficulty appear to lie with 
non-service connected disabilities.  The Veteran's February 
2003 request for a hearing before the RO indicated that he 
had bipolar disorder, which made leaving his home very 
difficult.  The Veteran brought a series of claims for memory 
loss, concentration problems, chronic fatigue and chronic 
pain as due to an undiagnosed illness.  These were denied and 
the Veteran did not appeal.  

The Veteran's past employment and education history shows 
some impact of his disabilities on employability, but not 
enough to refer the case for extraschedular consideration.  
He was employed for a time in construction, but has reported 
that his hand disability makes such work impossible now.  The 
Veteran reported during his November 2003 VA examination that 
he had worked in a bar, until the cigarette smoke caused him 
to quit.  While his wrist disability and asthma do have some 
negative impact on his ability to work, the Veteran has a 
higher education level (i.e. completed an associates degree), 
which would potentially indicate an ability to work in an 
office environment.  There is no indication that a sedentary 
job is beyond his capacity, either in the actual performance 
or in moving to and from such employment.  To the extent that 
other disabilities prevent him from working, they are beyond 
the scope of this claim.

The objective evidence as to the severity of the Veteran's 
service-connected conditions does not show that the 
conditions would prevent him from being employed.  In this 
case, the preponderance of the evidence is against finding 
that the Veteran's service-connected disabilities alone make 
him unemployable.  The only medical evidence of record shows 
that his service-connected conditions are not of such 
severity as to preclude gainful employment.  In Van Hoose, 
the Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the Veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the Veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based solely on the Veteran's service-
connected disorders.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the Veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorders or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorders, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b); Gilbert, supra.




ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a right wrist injury is denied.

Entitlement to TDIU is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


